DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/14/2021 has been entered.

Response to Amendment
The Amendment filed on 12/14/2021 has been entered. Claims 1-20 remain pending in the application. 
	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation "the pneumatic forces" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by United States Application Publication No. 2015/0031051, hereinafter Mohan.
Regarding claim 1, Mohan teaches a sampler (cuvette, paragraph [0041]) comprising: a sampler body (the body structure of the cuvette) extending between a distal end and a proximal end (paragraph [0041]), wherein the sampler body comprises an inner surface defining a sampling volume (sample chambers) within the sampler body (paragraph [0041]) that is configured to hold a sample material 
Regarding claim 2, Mohan teaches wherein the inner surface of the sampler body comprises a hydrophilic material configured to draw the sample material into the sampling volume through the sample port (paragraphs [0052] and [0411])).
Regarding claim 3, Mohan teaches wherein the pump connection port comprises a vent including a hydrophobic material such that the sample material is prevented from passing through the vent (paragraph [0410]).
Regarding claim 4, these limitations are directed to the function of the apparatus and/or the manner of operating the apparatus, all the structural limitations of the claim has been disclosed by Mohan and the apparatus of Mohan is capable of forcing the sample material through the sampling volume in response to pneumatic forces applied through the pump connection port. As such, it is deemed that the claimed apparatus is not differentiated from the apparatus of Mohan (see MPEP §2114).
Regarding claim 5, these limitations are directed to the function of the apparatus and/or the manner of operating the apparatus, all the structural limitations of the claim has been disclosed by Mohan and the apparatus of Mohan is capable of having the pneumatic forces applied to the pump connection port force the sample material out at a controlled flow rate. As such, it is deemed that the claimed apparatus is not differentiated from the apparatus of Mohan (see MPEP §2114). Further, the examiner notes that as the force be applied is controlled, the flow rate would therefore also be controlled.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mohan.
Regarding claim 6, Mohan teaches all limitations of claim 1; however, Mohan is silent as to the total volume help by the sampling volume.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to determine, through routine experimentation, the optimum volume to a range of 10-100 microliters which would allow for use of the minimum amount of sample while maintaining enough to run analysis on the sample. (MPEP § 2144.05 (II)).  

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mohan in view of United States Patent No. 9,739,714, hereinafter Moll.
Regarding claim 7, Mohan teaches all limitations of claim 1; however, Mohan fails to teach a puncture portion located proximate the sample port and configured to puncture a barrier.
Moll teaches a cartridge with a lid that includes a protrusion that punctures a frangible seal when the lid is moved from the open to closed position to prevent access to the inlet port (Moll, claim 1).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have added a lid that includes a protrusion that punctures a frangible seal when the lid is moved from the open to closed position because it would prevent access to the inlet port (Moll, claim 1).

Response to Arguments
Applicant’s arguments, see pages 7-11, filed 12/14/2021, with respect to the rejection(s) of claim(s) 1 and 3-5 under 102(a)(1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Mohan.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW D KRCHA whose telephone number is (571)270-0386. The examiner can normally be reached M-F 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Robinson can be reached on (571)272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW D KRCHA/Primary Examiner, Art Unit 1796